Citation Nr: 1019950	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to service connection for bilateral hearing loss. 

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to October 
1944 and from March 1945 to August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
following an August 2009 Board remand.  It was originally on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not link the Veteran's 
bilateral hearing loss to his active duty service.  

2.  The evidence of record does not link the Veteran's 
claimed tinnitus to his active duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

In August 2009, the Board remanded this case to the RO to 
afford the Veteran a VA examination and to attempt to obtain 
personnel records of the Veteran's service in the American 
Merchant Marine.  A remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  When remand orders are not complied with, the Board 
must ensure compliance.  However, only substantial 
compliance, not strict compliance, is necessary.  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  

The Veteran underwent the requested VA examination in October 
2009; the examiner reviewed the claims file and rendered an 
opinion according to the Board's request.  In August 2009, 
the Agency of Original Jurisdiction (AOJ) requested personnel 
records from the Merchant Marines.  In August and September 
2009 responses, the Public Health Service Health Data Center 
stated that in order to obtain service medical records, it 
required an authorization of release and the name and 
location of the Public Health Service Hospital.  In a further 
attempt to locate the Veteran's service personnel records, 
the AOJ sent a request to the United States Coast Guard 
National Maritime Center.  In December 2009, the United 
States Coast Guard sent a complete copy of the Veteran's 
merchant mariner service record, which has been associated 
with the claims file.  

The Board notes that it remanded the case for the AOJ to 
obtain the Veteran's service personnel records only and that 
the Veteran has not alleged treatment at a Public Health 
Service Hospital in regard to the claims on appeal.  As the 
AOJ obtained a complete copy of the Veteran's service 
personnel records and provided the requested VA examination, 
the Board finds that there has been substantial compliance 
with its August 2009 remand.    




Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in January 2006.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  
   
In correspondence dated in March 2006, prior to the May 2006 
rating decision, the RO also informed the Veteran that when 
service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO explained 
how the disability rating and effective date are determined.  
The Board finds that in issuing this letter, the RO has 
satisfied the requirements of Dingess/Hartman.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The AOJ obtained a 
complete copy of the Veteran's Merchant Marine service record 
from the United States Coast Guard.  The claims file shows 
that in February 2007, the RO requested service treatment 
records from the Personnel Information Exchange System 
(PIES).  PIES replied that they were unable to identify a 
record.  In January 2007, the RO sent the Veteran a letter 
requesting information regarding possible Public Health 
Service medical treatment, to which the Veteran did not 
respond.  In its May 2007 statement of the case, the RO 
indicated that merchant seamen who served under the Veteran's 
jurisdiction of the Coast Guard do not have service medical 
records, and the Veteran has not alleged treatment at a 
Public Health Service facility.  

The extent that any of the Veteran's service treatment 
records are, through no fault of his own, unavailable, a 
heightened duty exists to assist the Veteran in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Here, VA has made attempts to obtain the Veteran's service 
treatment records.  The Board concludes that VA's heightened 
duty to assist the Veteran is satisfied in this case.  

The RO obtained VA medical center (VAMC) treatment records 
and provided a VA audiologic examination in October 2009.  In 
that regard, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examination and opinion obtained in this case is adequate, as 
it is predicated on a full reading of the medical records in 
the Veteran's claims file.  The examiner considered all of 
the pertinent evidence of record and the statements of the 
Veteran and provided a complete rationale for the opinion 
stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

Analysis

At the outset, the Board notes that service in the Merchant 
Marines is only considered active naval service for 
oceangoing service during the period from December 7, 1941 to 
August 15, 1945.  See 38 C.F.R. § 3.7(x)(15).  For VA 
compensation purposes, the Veteran had qualifying service in 
the Merchant Marines from July 15, 1944 to October 10, 1944 
and from March 15, 1945 to August 15, 1945.  

The Veteran states that his hearing loss and tinnitus are due 
to exposure to ship engine room noise while serving as a 
junior engineer in the American Merchant Marine.  An official 
log book for the S.S. Marine Wolf confirms that the Veteran 
was listed as a junior engineer.  Due to the Veteran's 
confirmed specialty, the Board concludes that acoustic trauma 
is consistent with the circumstances of his service.  See 
38 U.S.C.A. § 1154(a).    

The Veteran underwent a VA examination in October 2009, the 
results of which showed a current hearing impairment in both 
ears as defined by 38 C.F.R. § 3.385.  The pure tone 
threshold results from the October 2009 examination are as 
follows:   




HERTZ



500
1000
2000
3000
4000
LEFT
70
70
85
90
110
RIGHT
65
50
60
85
80

Speech recognition scores were 64 percent in the right ear 
and 36 percent in the left ear.  The examiner diagnosed 
moderate to profound sensorineural hearing loss bilaterally.  
The examiner opined that the Veteran's degree and 
configuration of hearing loss is not consistent with military 
acoustic trauma.  He stated that while the Veteran's military 
occupational specialty may have exposed him to some noise, 
how often and to what degree was impossible to determine.  
Regarding tinnitus, the examiner was unable to link tinnitus 
onset with the time frame of military noise exposure, as the 
Veteran reported that tinnitus began in 2003 or 2004.  

Although the severity of the Veteran's bilateral hearing loss 
meets the threshold levels to be considered a disability as 
defined by VA regulation, the competent medical evidence does 
not show that this condition arose in or was aggravated by 
active duty service.  38 C.F.R. § 3.303.  The Board finds the 
VA examination report and opinions to be highly probative.  
The examiner reviewed the claims file and provided the 
rationale behind his opinions.  Further, there is no evidence 
of hearing loss or tinnitus for nearly 60 years after 
separation.  The first hearing loss diagnosis of record is 
dated in May 2006, and the Veteran reported that tinnitus 
began in 2003 or 2004.  For these reasons, the Board gives 
the examination report substantial weight.  Therefore, 
service connection based upon chronicity is not warranted.  
See 38 C.F.R. § 3.303.   

In order to show service connection based on continuity of 
symptomatology, hearing loss must have been noted in service.  
The Board again notes that service treatment records are 
absent, and since hearing loss was not formally diagnosed and 
the Veteran did not report experiencing tinnitus symptoms 
until nearly 60 years after separation, continuity of 
symptomatology has not been established.  38 C.F.R. § 
3.303(b).     

The only evidence that weighs in favor of the Veteran's claim 
is his lay statements that hearing loss began shortly after 
service.  In a May 2007 submission, the Veteran stated that 
he realized his hearing had worsened after his separation and 
during his adjustment to civilian life.  Without medical 
training, laypersons, such as the Veteran, are not competent 
to comment on medical matters such as the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There are 
circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of hearing 
loss.  The Veteran's statements offered in support of his 
claim are not competent medical evidence and do not serve to 
establish that hearing loss or tinnitus were incurred in 
service.  

The competent medical evidence of record does not show a 
relationship between the Veteran's service and his bilateral 
hearing loss and tinnitus.  Since the Board has found the VA 
examination report to be reliable, and since there is no 
competent medical evidence to the contrary, the Board is 
unable to grant service connection for bilateral hearing loss 
and tinnitus.  The preponderance of the evidence is against 
the Veteran's claims, the benefit of the doubt doctrine is 
not applicable, and the Board must deny the claims.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


